

115 S1280 IS: Safer Officers and Safer Citizens Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1280IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Scott (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo help keep law enforcement officers and communities safer by making grants to purchase body worn
			 cameras for use by State, local, and tribal law enforcement officers. 
	
 1.Short titleThis Act may be cited as the Safer Officers and Safer Citizens Act of 2017.
 2.FindingsCongress finds the following: (1)While police body worn cameras are not a panacea, they do contribute to keeping both law enforcement officers and citizens safer.
 (2)Increasing the use of body worn cameras by law enforcement officers has been shown by multiple studies to significantly reduce the number of use of force incidents and the number of citizen complaints.
 (3)Increased accountability and transparency in policing activities will benefit all our citizens, including our law enforcement officers.
 3.Grant programTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
			
				MMGrant program for body worn cameras for law enforcement officers
					3031.Program authorized
 (a)In generalThe Director of the Bureau of Justice Assistance is authorized to make grants to States, units of local government, and Indian tribes to purchase body worn cameras for use by State, local, and tribal law enforcement officers.
 (b)Uses of fundsGrants awarded under this section shall be— (1)distributed directly to the State, unit of local government, or Indian tribe; and
 (2)used for the purchase of— (A)body worn cameras for law enforcement officers; and
 (B)necessary initial supportive technological infrastructure for body worn cameras for law enforcement officers in the jurisdiction of the grantee.
 (c)Preferential considerationIn awarding grants under this part, the Director of the Bureau of Justice Assistance shall give preferential consideration, if feasible, to an application from a jurisdiction that—
 (1)has in place a comprehensive policy that is— (A)developed in consultation with a broad group of criminal justice experts and community members, and that contains policies and procedures addressing deployment, video capture, privacy protections, viewing, use, release, storage, retention, the effect on community-police interactions, and audits and controls;
 (B)supported by a comprehensive communication and education campaign that involves interested parties in law enforcement, courts, prosecution, the defense bar, civic leadership, labor organizations, victim and juvenile advocacy, the media, and the public; and
 (C)informed by the best practices on body worn cameras developed by the Department of Justice;
 (2)has the greatest need for body worn cameras based on the percentage of law enforcement officers in the department who do not have access to a body worn camera;
 (3)has a violent crime rate at or above the national average as determined by the Bureau of Justice Statistics; and
 (4)commits to submitting such metrics on the usage of body worn cameras, in such a format and at such a time as the Department of Justice shall reasonably specify, for the purposes of collecting and studying data on the effectiveness of body worn cameras to increase safety for both law enforcement officers and citizens.
 (d)Matching fundsThe portion of the costs of a program provided by a grant under subsection (a) may not exceed 75 percent. Any funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of a matching requirement funded under this subsection.
						3032.Applications
 (a)In generalTo request a grant under this part, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the Director of the Bureau of Justice Assistance in such form and containing such information as the Director may reasonably require.
 (b)RegulationsNot later than 90 days after the date of the enactment of this part, the Director of the Bureau of Justice Assistance shall promulgate regulations to implement this section, including the information that must be included and the requirements that the States, units of local government, and Indian tribes must meet in submitting the applications required under this section.
 3033.DefinitionsFor purposes of this part— (1)the term Indian tribe has the same meaning as in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e));
 (2)the term law enforcement officer means any officer, agent, or employee of a State, unit of local government, or Indian tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders;
 (3)the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands; and
 (4)the term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level.
						3034.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this part, $100,000,000 for each of fiscal years 2018 through 2022.
 (b)Remaining fundsAny amounts made available to carry out this part that are unobligated at the end of each fiscal year, shall be returned to the general fund of the Treasury for debt reduction..
		4.Offset
 (a)FindingsCongress finds the following: (1)In 2010, the most current year for which figures are available, the Federal Government spent $1,670,000,000 operating and maintaining unutilized and underutilized buildings.
 (2)Federal agencies have consistently indicated that the disposal efforts of the agencies are often hampered by statutory requirements.
 (b)OffsetNotwithstanding subtitle I of title 40, United States Code, or any other provision of law, the Administrator of General Services, in consultation with the Director of the Office of Management and Budget, may immediately identify and dispose of, through sale at fair market value or demolition if unsuitable for sale, the most financially burdensome excess Federal property, so as to generate not more than $500,000,000 in savings by the end of fiscal year 2022.